Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art Papasakellariou (US 2016/0270038) discloses transmitting control channels to user equipments (UEs) and to scheduling transmissions to or from UEs. (para 0002). Another prior art Bhattad et al, (US 2018/0248673) discloses “the apparatus may determine a narrowband TDD frame structure including at least a predetermined number of contiguous uplink subframes. The apparatus may also determine a first number of symbols in each of a second number of slots to use in allocating at least one RU to a user equipment (UE) for a narrowband PUSCH (NPUSCH). In one aspect, the first number of symbols and the second number of slots may be based on the predetermined number of contiguous uplink subframes. The apparatus may allocate the at least one RU to the UE” (para 0011). None of the prior art disclose or render obvious the claim limitations including “receiving, by a first communications apparatus, downlink control information from a second communications apparatus, wherein the downlink control information comprises a first bit and a second bit, a value of the first bit indicates a narrowband allocated by the second communications apparatus to the first communications apparatus, the value of the second bit indicates at least one resource block allocated by the second communications apparatus to the first communications apparatus, a quantity of the at least one resource block is less than or equal to a quantity of resource blocks comprised in the narrowband, and there is a resource block that does not belong to the narrowband in the at least one resource block, and wherein the second bit is 5 bits, the value of the second bit is a value in a first set, the first set comprises 10 values, and each of the 10 values is greater than 20 and less than or equal to 31; and sending, by the first communications apparatus, uplink data to the second communications apparatus on the at least one resource block, or receiving, on the at least one resource block, downlink data sent by the second communications apparatus”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462